Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James O’Sullivan on 08/19/2022.
The application has been amended as follows: 

1. (Currently amended) A functional module, applied in a front light module of a display device, comprising:
a composite cover structure having a first plate and a second plate;
a reflective display panel, wherein the second plate is located between the first plate and the reflective display panel; 
a touch module having an electrode layer and a touch layer below the electrode layer, wherein the electrode layer is located between the second plate of the composite cover structure and the touch layer, and the touch layer is located between the electrode layer and the reflective display panel; and
at least , the touch module is located between the composite cover structure and the reflective display panel, one of the medium layers is located between the first plate and the second plate, and another one of the medium layers is located between the touch module and the reflective display panel.

2. (Cancelled).

3. (Cancelled).

4. (Cancelled).

5. (Cancelled).

6. (Currently amended) The functional module of claim 1, and comprises said one of the medium layers, said another one of the medium layers, and a third medium layer, the third medium layer being located 

7. (Currently amended) A display device, comprising:
a front light module having a light guide plate and a light source; and
a functional module, comprising:
a composite cover structure having a first plate and a second plate;
a reflective display panel, wherein the front light module is located between the first plate and the reflective display panel;
a touch module having an electrode layer and a touch layer below the electrode layer, wherein the electrode layer is located between the second plate of the composite cover structure and the touch layer, and the touch layer is located between the electrode layer and the reflective display panel; and
at least , the touch module is located between the composite cover structure and the light guide plate, one of the medium layers is located between the second plate and the touch module, and another one of the medium layers is located between the touch module and the light guide plate.

8. (Cancelled).

9. (Cancelled).

10. (Cancelled).

11. (Cancelled).

12. (Currently amended) The display device of claim 7, s is three, and comprises said one of the medium layers, said another one of the medium layers, and a third medium layer, the third medium layer being 

13. (Currently amended) The display device of claim 7, wherein one of the medium layers is an air layer.

14. (Original) The display device of claim 13, wherein the air layer is located between the first plate and the second plate of the composite cover structure.

15. (Currently amended) The display device of claim 13, wherein the air layer is located between the touch module and the light guide plate.


Allowable Subject Matter
Claims 1, 6, 7 and 12-15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
8/19/2022